On Petition for Rehearing.
Howard, J.
It was held in the principal opinion that the proceedings before the trustees were taken in compliance with the statutes, but that the action of trustee Miller in purchasing land for the schoolhouse, and of the county superintendent in approving such purchase, were wholly unauthorized. The appellant had moved to modify the judgment so that no writ should issue to order the erection of a schoolhouse on the land so unlawfully purchased, and we held that the judgment should be so modified. We are *460unable to understand why appellant himself should now complain of the holding so made. Under the judgment as modified, no further action can be taken for the construction of the building on the land purchased, and that is all appellant asked or could ask. The action, as taken and pursued, has ended in his favor. It is true that new proceedings may be commenced. The trustees may go ahead, and agree upon a site and structure for the proposed school; or the patrons of the school may file a new petition in which these matters shall be provided for. It is not true, therefore, that the statutes, as construed by the court, leave the establishment of such a school to the arbitrary discretion of either trustees or superintendent. The proceedings must, in each instance, be initiated by petition of the school patrons. Whether the trustees agree to the petition or refuse to agree to it, there may be an appeal to the superintendent. If the people of the State desire still further limitation'on the powers of school officers in this matter, they may of course secure it by legislative action; but the courts can do no more than interpret the law as it is written. Petition overruled.